944 F.2d 902
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Donald Melvin MYERS, Plaintiff-Appellant,andRandolph Willis Ringstad, Plaintiff,v.COUNTY OF SUMTER, Attorney General of South Carolina, DonaldJ. Zelenka, Frank L. Valenta, Jr., Teresa Nesbitt,County of Greenville, Defendants-Appellees.
No. 91-7637.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 23, 1991.Decided Sept. 20, 1991.

Appeal from the United States District Court for the District of South Carolina, at Spartanburg.   Clyde H. Hamilton, District Judge.  (CA-90-47)
Donald Melvin Myers, appellant pro se.
Thomas Edgar Player, Jr., Richardson, James & Player, Sumter, S.C., Donald John Zelenka, Chief Deputy Attorney General, Columbia, S.C., for appellees.
D.S.C.
AFFIRMED.
Before DONALD RUSSELL, WIDENER and SPROUSE, Circuit Judges.
OPINION
PER CURIAM:


1
Donald Melvin Myers appeals from the district court's order denying relief under 42 U.S.C. § 1983.   Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Myers v. County of Sumter, CA-90-47 (D.S.C. June 26, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.